Name: Commission Regulation (EC) No 2244/2001 of 19 November 2001 amending Regulation (EC) No 1780/97 laying down detailed rules for the application of Council Regulation (EC) No 723/97 on the implementation of Member States' action programmes on control of EAGGF Guarantee Section expenditure
 Type: Regulation
 Subject Matter: agricultural policy; NA;  cooperation policy;  EU finance;  management;  European Union law
 Date Published: nan

 Avis juridique important|32001R2244Commission Regulation (EC) No 2244/2001 of 19 November 2001 amending Regulation (EC) No 1780/97 laying down detailed rules for the application of Council Regulation (EC) No 723/97 on the implementation of Member States' action programmes on control of EAGGF Guarantee Section expenditure Official Journal L 303 , 20/11/2001 P. 0016 - 0016Commission Regulation (EC) No 2244/2001of 19 November 2001amending Regulation (EC) No 1780/97 laying down detailed rules for the application of Council Regulation (EC) No 723/97 on the implementation of Member States' action programmes on control of EAGGF Guarantee Section expenditureTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 723/97 of 22 April 1997 on the implementation of Member States' action programmes on control of EAGGF Guarantee Section expenditure(1), as amended by Regulation (EC) No 2136/2001(2), and in particular Article 6 thereof,Whereas:(1) Regulation (EC) No 2136/2001 extends by two years the period of five years provided for in Regulation (EC) No 723/97 for Community financial participation in Member States' action programmes.(2) As a result of the date of entry into force of Regulation (EC) No 2136/2001 the Commission was unable to fix the maximum amount of the Community financial participation for 2002 in accordance with Commission Regulation (EC) No 1780/97 of 15 September 1997 laying down detailed rules for the application of Council Regulation (EC) No 723/97 on the implementation of Member States' action programmes on control of EAGGF Guarantee Section expenditure(3), as last amended by Regulation (EC) No 1890/98(4). A new time limit for the Commission's decision should therefore be set for this year and the expenditure eligible for Community co-financing should be determined.(3) The measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee,HAS ADOPTED THIS REGULATION:Article 1In Article 2 of Regulation (EC) No 1780/97, the following paragraph 2a is added: "2a. By derogation from the first subparagraph of paragraph 2, the Commission shall fix, on the basis of the information provided by the Member States, the maximum amount of the Community financial participation for 2002, expressed in euro, within three months following the deadline for presentation of the programmes by the Member States.Only expenditure paid after 1 January 2002 shall be eligible for Community co-financing."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 November 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 108, 25.4.1997, p. 6.(2) OJ L 288, 1.11.2001, p. 1.(3) OJ L 252, 16.9.1997, p. 20.(4) OJ L 245, 4.9.1998, p. 28.